By the Court.
No error appears from the face of the proceedings. The Court of Common Pleas were authorized by the statute, in case it appeared to them that the plaintiff in the actions had resided within the enemy’s lines in the course of the late war, to take up the notes in equity, and make such defalcations from the interest or principal as the •circumstance of the case, in their judgment, should require: And it appears by computation, that they did make a defalcation to the amount of the interest; and it doth not appear, *163that the circumstances of the case required a further defalcation in equity to be madej for it doth not appear what the particular circumstances were. The stating there made by the defendant in his plea was denied by the plaintiff; and this court cannot go out of the proceedings) to inquire after facts; nor doth a recital of certain depositions, said to have been read in the case, enable this court to determine how the facts and circumstances were, upon the whole evidence.
Note.— Chief Justice Law excused himself from judging in this case, one of the parties being his tenant.